t c summary opinion united_states tax_court john f and michele l hajek petitioners v commissioner of internal revenue respondent docket no 19369-03s filed date john f and michele l hajek pro_se shirley m francis for respondent couvillion special_trial_judge this case was heard pursuant to sec_7463 in effect when the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority 1unless otherwise indicated section references hereafter are to the internal_revenue_code in effect for the years at issue respondent determined deficiencies of dollar_figure and dollar_figure in petitioners’ federal income taxes for and respectively the sole issue for decision is whether payments to john f hajek petitioner from his employer in addition to his regular salary as an employee constituted compensation_for services rendered under sec_61 or whether such payments constituted a gift under sec_102 some of the facts were stipulated those facts and the accompanying exhibits are so found and are incorporated herein by reference petitioners’ legal residence at the time the petition was filed was sandy oregon since petitioner was the general manager of a corporation starwheel inc which later changed its name to star stamping and manufacturing the corporation the corporation’s principal activity was a wheel tool and die business that made spoke wheels for cars and dies the latter activity was described as tooling to make all different kinds of parts the corporation was owned solely by petitioner’s father-in-law roger marchisset petitioner michele l hajek the daughter of mr marchisset had also worked for the corporation from to she was not an employee of the corporation during the years at issue for the years at issue and petitioner’s wages from the corporation were dollar_figure and dollar_figure respectively on their joint federal_income_tax returns for and these amounts were reported as income however in addition to his wages petitioner also received from the corporation generally on a weekly basis payments that totaled dollar_figure and dollar_figure respectively during and over the years petitioner received more than dollar_figure in such payments beginning in the payments received in and were not included as income on petitioners’ income_tax returns for these years it is these payments that are at issue in this case petitioners contend these payments were gifts and therefore do not constitute gross_income respondent determined otherwise in the notice_of_deficiency for several years prior to the corporation experienced financial problems due largely to foreign competition mr marchisset had from time to time contributed additional moneys to keep the corporation afloat however over time the corporation was unable to survive and ceased doing business in before arriving at that point however in in an attempt to bolster the corporation’s finances and in order to pay petitioner a salary commensurate for his services mr marchisset made an additional infusion of capital to the corporation that was identified or maintained as a separate_account on the corporation’s books based on a recommendation of the corporation’s accountant petitioner was allowed to draw out of this account on a weekly basis amounts that were to be considered as a gift by the corporation to petitioner no formal agreement was executed to evidence the character of these payments the belief was that since these payments or draws were gifts and coming directly from funds that had been advanced by mr marchisset the payments would not constitute a wage or salary to petitioner therefore the corporation would avoid payroll_taxes on the distributions and in addition petitioners would enjoy the benefits of tax-free_income since the payments were believed to be gifts respondent’s examination however did not result in that hoped-for conclusion in the notice_of_deficiency respondent determined that these payments constituted compensation_for services rendered and therefore are gross_income under sec_61 petitioners differ with that determination sec_61 provides that gross_income includes all income from whatever source derived unless otherwise provided the supreme court has consistently given this definition of gross_income a liberal construction in recognition of the intention of congress to tax all gains except those specifically exempted 348_us_426 all realized accessions to wealth are presumed taxable_income unless the taxpayer can demonstrate that an acquisition is specifically exempted from taxation id moreover sec_1_61-2 income_tax regs provides that wages salaries commissions paid salesmen are income to the recipients unless excluded by law sec_102 provides gross_income does not include the value of property acquired by gift a payment constitutes a gift if it is given in a spirit of ‘detached and disinterested generosity’ and not as compensation_for services 363_us_278 quoting 351_us_243 the intent of the transferor determines whether the payment constitutes a gift the amounts petitioner received from his employer represented payments for his services those amounts represented compensation_for services rendered the moneys came from corporate funds those amounts are includable in gross_income including that portion of the payments that came out of the amounts advanced to the corporation by mr marchisset none of the payments can even be remotely connected to a situation that could be considered as being excluded by law under sec_1_61-2 income_tax regs or as a gift under sec_102 all the moneys paid to petitioner came out of the corporate bank account and there was no written_agreement that would have characterized those payments as anything but compensation_for services rendered respondent therefore is sustained on this issue reviewed and adopted as the report of the small_tax_case division decision will be entered for respondent
